DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This office action is in response to the reply file on 09/22/2022, wherein claim 18, 20, 22-23, 27-28 and 30-33 were amended, claims 25 and 26 were canceled, claims 34-39 are newly added. Claims 18-24 and 27-39 are pending.
Claims 35-3 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/13/2022. Independent claim 35 discusses a rear access region which was originally introduced in claim 16 of the non-elected species.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-24 and 27-34  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding the newly added claim limitation in claim 18, the specification failed to discuss wherein a first adhesive is disposed on the first and second top side panels and wherein a second adhesive is disposed on the first and second bottom side panels. Where in the specification is there support for this limitation?



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-22, 24, 27-29 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasior (US 20050184139 A1).
	With respect to claim 18, Gasior discloses a display ready case (10 figure 4 below) comprising: a front panel (14 figure 6 below), and a first front side panel (38 figure 6 below) and a second front side panel (36 figure 6 below) generally perpendicular to and extending from opposing sides of the front panel (14 figure 6 below); a top panel (12 figure 6 below), and a first top side panel (26 figure 6 below) and a second top side panel (24 figure 6 below) generally perpendicular to and extending from opposing sides of the top panel (12 figure 6 below); a rear panel (18 figure 6 below), and a first rear side panel (34 figure 6 below) and a second rear side panel (32 figure 6 below) generally perpendicular to and extending from opposing sides of the rear panel (18 figure 6 below); a bottom panel (16 figure 6 below), and a first bottom side panel (30 figure 6 below) and a second bottom side panel (28 figure 6 below) generally perpendicular to and extending from opposing sides of the bottom panel (16 figure 6 below); a front end panel (53 figure 6 below), and a first front end side panel (53A figure 6 below) and a second front end side panel (53B figure 6 below) generally perpendicular to and extend from opposing sides of the front end panel (53 figure 6 below); and, a bottom end panel (64 figure 6 below); wherein a top portion (figure 6 below) of the display ready case is at least partially separable from a bottom portion (figure 6 below) of the display ready case along a first line of weakness (48 figure 6 below) extending through the rear panel (18 figure 6 below), the first rear side panel (34 figure 6 below), and the second rear side panel (32 figure 6 below), and along a second line of weakness (40 figure 6 below) separating the first front side panel (38 figure 6 below) and the second front side panel (36 figure 6 below) from the first front end side panel (53A figure 6 below) and the second front end side panel (53B figure 6 below).  
Examiner Note: the first and second panels are “generally perpendicular to” in the assembled orientation in figure 4 below.
	Gasior failed to directly disclose wherein a first adhesive is disposed on the first and second top side panels and wherein a second adhesive is disposed on the first and second bottom side panels. However, Gasior mentions “Adhesive 52 permits front and rear side panels 36 and 32 to adhere to minor flaps 24 and 28 in a closed configuration …. Adhesive is applied in a similar manner to the flaps of left side” (page 2 [0020]) Thus Gasior discloses adhesive being used on the first ( and second top side panels (24 and flaps of the left side) and the first and second bottom side panels (28 and flaps on the left side). It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to dispose the adhesive on the first and second top side panel and the first and second bottom panels since there are only a finite number of predictable solutions. Either the adhesive is placed on the mating surfaces or those panels. Thus, disposing adhesive on the first and second top side panel and the first and second bottom panels would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

    PNG
    media_image1.png
    431
    766
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    663
    493
    media_image2.png
    Greyscale


With respect to claim 19, the references as applied to 18, above, disclose all the limitations of the claims except for wherein an access region extending from the first front side panel to the second front side panel. This detail can be considered as a change of shape of Gasior's design and not novel in view of the guidelines established In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The extension of an access region extending from the first front side panel to the second side panel is only a modification in the already existing access region of Gasior, said modification still provides the same results as Gasior (i.e. making it easier for the user to access the front panel to separate the top and bottom portions). Essentially, Gasior and the present invention operate the same with the same working pieces, the only difference is the shape of Gasior shorter access region and the current applications larger access region. In re Dailey established that a "change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results." Examiner has considered related details in the specification and has concluded that the modification of the access region does not hold any foreseen benefit over the current U.S.C 102 a (1) rejection art above, Gasior (US 20050184139 A1). The application has presented no argument which shows that the particular configuration of their access region is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of having access to the means to separate the top and bottom portion of Gestor’s invention. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459.
With respect to claim 20, Gasior discloses the display ready case of claim 18 (above), wherein the bottom portion (figure 6 above) comprises the bottom panel (16 figure 6 above), the first bottom side panel (30 figure 6 above), the second bottom side panel (28 figure 6 above), the bottom end panel (64 figure 6 above), the front end panel (53 figure 6 above), the first front end side panel (53A figure 6 above), and the second front end side panel (53B figure 6 above).  
With respect to claim 21, Gasior discloses the display ready case of claim 20 (above), wherein the bottom portion (figure 4 above) further comprises a portion of the rear panel (18 figure 6 above), the first rear side panel (34 figure 6 above), and the second rear side panel (32 figure 6 above).  
With respect to claim 22, Gasior discloses the display ready case of claim 18 (above), wherein the top portion (figure 4 above) comprises the top panel (12 figure 6 above), the first top side panel (26 figure 6 above), the second top side panel (24 figure 6 above), the front panel (14 figure 6 above), the first front side panel (28 figure 6 above), and the second front side panel (36 figure 6 above).  
With respect to claim 24, Gasior discloses the display ready case of claim 18 (above), wherein the second line of weakness (40 figure 6 above) separates the first front side panel (38 figure 6 above), the front panel (14 figure 6 above), and the second front side panel (36 figure 6 above) from the first front end side panel (53A figure 6 above), the front end panel (53 figure 6 above), and the second front end side panel (53B figure 6 above).  
With respect to claim 27, Gasior discloses the display read case of claim 18 (above), wherein the first front end side panel (53A figure 6 above) contact the first bottom side panel (30 figure 4 above), and the second front end side panel contacts (53B figure 6 above) the second bottom side panel (28 figure 4 above).  
With respect to claim 28, Gasior discloses the display ready case of claim 27 (above), wherein the first front end side panel (53A figure 6 above) adheres (page 2 [0020]) to the first bottom side panel (30 figure 6 above), and the second front end side panel (53B figure 6 above) adheres to the second bottom side panel (28 figure 6 above).  
With respect to claim 29, Gasior discloses the display ready case of claim 18 comprising a plurality of corrugations (page 3 [0024]) extending from the front end panel (53 figure 6 above) through the front panel (14 figure 6 above), the top panel (12 figure 6 above), the rear panel (18 figure 6 above), and the bottom panel (16 figure 6 above), to the bottom end panel (64 figure 6 above).  
With respect to claim 34, Gasior discloses the display ready case of claim 18 wherein the first front side panel (38 figure 6 above) is adhered to the first top side panel (26 figure 6 above), wherein the second front side panel (36 figure 6 above) is adhered to the second top side panel (24 figure 6 above) (adhesive as disclosed on page 2 [0020]). Gasior failed to directly disclose wherein the first front end side panel (53A figure 6 above) is adhered to the first bottom side panel (30 figure 6 above), and wherein the second front end side panel (53B figure 6 above) is adhered to the second bottom side panel (28 figure 6 above). However, in view of Figure 4, it is obvious that Gasior applied adhesive to these panels as they are retained after removal of the upper portion. Further, in claim 7 Gasior teaches “wherein no adhesive is disposed between the bottom right side panel and the front right side panel above the line of weakness on the front right side panel and no adhesive is disposed between the bottom left side panel and the front left side panel above the line of weakness on the front left side panel.” Thus, indicating adhesive can be used BELOW the line of adhesive on those respective panels.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gasior (US 20050184139 A1) in view of Steck (US 3542192 A).
With respect to claim 23, Gasior as applied to claim 22, above, disclose all the limitations of the claims except for wherein the top portion further comprises a portion of the rear panel, the first rear side panel, and the second rear side panel. However, in a similar field of endeavor, Steck taught of a first line of weakness that crosses within a rear panel (item 27 figure 1 below). Therefore, it would have been obvious to one of ordinary skill in the art of separable container making before the effective filing date of the claimed invention to substitute a first line of weakness on the rear fold line as taught by Gasior for a first line of weakness on the rear panel as disclosed by Steck since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, changing the placement of the first fold line would increase the accessibility window of the invention when separated and maintain the same functionality of Gasior's invention. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Examiner Note: It is common in the field of separable containers to have a line of weakness within the rear panel, it is also discussed in Maus (US 6755306 B2).


    PNG
    media_image3.png
    688
    517
    media_image3.png
    Greyscale


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Gasior (US 20050184139 A1) in view of Veigh (US 3622063 A).
With respect to claim 30, the references as applied to claim 18, above, disclose all the limitations of the claims except for comprising: a first plurality of corrugations oriented along a first direction through the top panel, the first top side panel, the second top side panel, the bottom panel, the first bottom side panel, and the second top side panel; and, a second plurality of corrugations oriented along a second direction through the front end panel, the first front end side panel, the second front end side panel, the front panel, the first front end side panel, the second front end side panel, the rear panel, the first rear side panel, and the second rear side panel; wherein the first direction is generally perpendicular to the second direction. However, in a similar field of endeavor, namely separable blanks, Veigh taught of a box with perpendicular corrugations relative to the top and bottom halves to “increase stacking strength of the assembled container” (col 1 lines 71-75). Therefore,  it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the corrugations of Gasior to be oriented perpendicular relative to the halves as taught by Veigh in order to increase stacking strength of the assembled container.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Gasior (US 20050184139 A1) in view of McAninch (US 20210078760 A1).
With respect to claim 31-33, the references as applied to claim 18, above, disclose all the limitations of the claims except for comprising a plurality of uninterrupted corrugations oriented along the top panel, the first top side panel, the second top side panel, the bottom panel, the first bottom side panel, and the second top side panel, in a direction oriented from the front panel to the rear panel (claim 31) or comprising a plurality of uninterrupted corrugations oriented along the front end panel, the first front end side panel, the second front end side panel, the front panel, the first front end side panel, the second front end side panel, in a direction oriented from the top panel to the bottom panel (claim 32) or comprising a plurality of uninterrupted corrugations oriented along the rear panel, the first rear side panel, and the second rear side panel, in a direction oriented from the top panel to the bottom panel (claim 33). However, in a similar field of endeavor, McAninch taught of a corrugated separable box with flutes that are oriented along the vertical (from the top panel to bottom panel) for improved stacking strength (page 4 [0046]). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cardboard of Gasior to include corrugation oriented from the top to bottom panel as taught by McAninch in order to allow improved stacking strength.


Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gasior (US 20050184139 A1) in view of Couture (US 9994356 B2) and Maus (US 6755306 B2).
With respect to claim 38, Couture discloses a display ready case comprising: a front panel (34 figure 1 below), and a first front side panel (102 figure 1 below) and a second front side panel (104 figure 1 below) generally perpendicular to and extending from opposing sides of the front panel (34 figure 1 below); a top panel (32 figure 1 below), and a first top side panel (68 figure 1 below) and a second top side panel (70 figure 1 below) generally perpendicular to and extending from opposing sides of the top panel (32 figure 1 below); a rear panel (28 figure 1 below), and a first rear side panel (96 figure 1 below) and a second rear side panel (94 figure 1 below) generally perpendicular to and extending from opposing sides of the rear panel (28 figure 1 below); a bottom panel (24 figure 1 below), and a first bottom side panel (62 figure 1 below) and a second bottom side panel (60 figure 1 below) generally perpendicular to and extending from opposing sides of the bottom panel (24 figure 1 below); a front end panel (38 figure 1 below), and a first front end side panel (116 figure 1 below) and a second front end side panel (114 figure 1 below) generally perpendicular to and extend from opposing sides of the front end panel (38 figure 1 below); and, a bottom end panel (22 figure 1 below. Couture failed to disclose wherein the first bottom side panel and the second bottom side panel comprise a chamfer. However, in a similar field of endeavor, namely blanks, many prior arts including Maus taught of containers with chamfered bottom side panels, this would have been an obvious modification and design choice over Couture. Therefore, it would have been obvious to one of ordinary skill in the art of blanks before the effective filing date of the claimed invention to include chamfers in the bottom side panels as taught by Maus in the blank of Couture since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Couture teaches a blank and adding chamfered bottom side panels as taught by Maus would maintain the same functionality of Couture, making the results predictable to one of ordinary skill in the art (MPEP 2143).


    PNG
    media_image4.png
    384
    532
    media_image4.png
    Greyscale


	With respect to claim 39, Couture discloses wherein the first front end side panel (116 figure 1 above) is shorter in length than the first front side panel (102 figure 1 above) and wherein the second front end side panel (114 figure 1 above) is shorter in length than the second front side panel (104 figure 1 above).

Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive. After further search and consideration, examiner found support for the amended subject matte. Applicants amendments to claims 30-33 to overcome the previous 112 35 U.S.C rejection were found persuasive; an updated search has been performed.


Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9994356 B2, US 9938040 B2, US 20150053587, US 8011567 B2, US 6755306 B2, US 5710641 A, US 4007836 A, US 3917158 A, and US 3542192 A.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.K.S./Examiner, Art Unit 3735                                                                                                                                                                                                        
/ERNESTO A GRANO/Primary Examiner, Art Unit 3735